

115 HR 4405 IH: To designate the facility of the United States Postal Service located at 4558 Broadway in New York, New York, as the “Stanley Michaels Post Office Building”.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4405IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Espaillat (for himself, Ms. Clarke of New York, Mr. Collins of New York, Mr. Crowley, Mr. Donovan, Mr. Engel, Mr. Faso, Mr. Higgins of New York, Mr. Jeffries, Mr. Katko, Mr. King of New York, Mrs. Lowey, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Ms. Meng, Mr. Nadler, Mr. Reed, Miss Rice of New York, Mr. Serrano, Ms. Slaughter, Mr. Tonko, Ms. Velázquez, Mr. Zeldin, Mr. Suozzi, Ms. Stefanik, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 4558 Broadway in New York,
			 New York, as the Stanley Michaels Post Office Building.
	
		1.Stanley Michaels Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 4558 Broadway in New York, New York, shall be known and designated as the Stanley Michaels Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Stanley Michaels Post Office Building.
			